Citation Nr: 1416145	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  09-24 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for residuals of left ankle fracture.   



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel




INTRODUCTION

The Veteran had active service from June 1975 to May 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veteran's Affairs (VA) Appeals Management Center in Washington, DC.  Original jurisdiction of the claim remains with the VA Regional Office (RO) in Wichita, Kansas.  

This appeal does not currently include the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  At his Board hearing, the Veteran stated that he does not work; he did not indicate that this was due to his ankle.  Board Hr'g Tr. at 6.  A VA examiner in February 2008 documented the Veteran's report of disability retirement in 1991 due to knees, ankles, and back.  However, the Veteran's records from the Social Security Administration (SSA) show that disability benefits were granted due to disabilities involving a bilateral knee injury with foot drop and paraspinous muscle spasms, but not a left ankle condition.  The decision of the Administrative Law Judge (ALJ) awarding SSA disability benefits does not refer to the left ankle disability.   Accordingly, a TDIU claim has not been presented to the Board as a component of the rating claim on appeal, and a TDIU claim is not otherwise presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is free to raise such a claim at any point in the future, and the instant finding is in no way intended to represent a finding as to the merits of such a claim, if subsequently raised at any point.  See 38 C.F.R. § 4.16 (2013); Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (a claim for a TDIU, even if previously and finally denied, constitutes a new claim).

The Veteran is also seeking service connection for (1)  a right ankle condition and (2) a low back condition, as indicated by his February 2009 notice of disagreement (NOD), his July 2010 VA Form 9, and his Board hearing testimony (Hr'g Tr. 5).  The claims file reflects that these claims were previously appealed to and denied by the Board in November 2007.  The Veteran did not appeal that decision to the Court of Appeals for Veterans Claims (CAVC or Court).  As such, these issues are referred to the Agency of Original Jurisdiction (AOJ) for consideration as a petition to reopen the previously denied claims.  The Board does not have jurisdiction over them, and they must be referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

This matter must be remanded for the following reasons:

A.  Additional Medical Records

The Veteran should be provided an additional opportunity to obtain any relevant private (non-VA) records for review or request that VA obtain them on his behalf.  

Any further VA treatment records should also be associated with the claims file.  

B.  New VA Examination

The Veteran testified at his August 2010 Board hearing that his left ankle condition has materially worsened since his last examination in February 2008.  Therefore, the claim is remanded to afford him an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his condition.  See 38 C.F.R. §§ 3.326, 3.327; Palczewski v. Nicholson, 21 Vet. App. 174, 179-81 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claim.   Request that he provide an Authorization and Consent to Release Information (Release) for all identified records. 

2.  If the Veteran responds to the letter sent pursuant to paragraph 1, attempt to obtain the relevant pertinent records identified, if not already associated with the claims file.  

This effort must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).

3.  Obtain all of the Veteran's VA treatment records not already associated with the claims file, if any.  

His VA treatment records should then be added to the claims file on an ongoing basis until the case is recertified to the Board.  

4.  All attempts to fulfill the initial development specified in paragraphs 1-3 above must be documented in the claims file.  

If, after making all reasonable attempts as are necessary to obtain these records, it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

If the Veteran does not provide any Release necessary to obtain private medical records, the letter should also request that he obtain the records and provide them to VA.

5.  After completing the development requested in paragraphs 1-4 above, arrange for the Veteran to undergo a VA examination to determine the nature and severity of his left ankle condition.  

Accordingly, the examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's left ankle condition.  

In doing so, the examiner is asked to address each of the following:

(a) Measure ranges of motion, providing degrees of limited motion in relation to normal range of motion.  

(b) Describe whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time. 

(c) Describe any such additional limitation due to pain, weakness, fatigability, or incoordination, and express in terms of the degrees of additional range of motion loss due to pain on use and during flare-ups.  

(d) Discuss whether the Veteran currently has ankylosis of the left ankle.

To the extent possible, the examiner should distinguish between symptoms associated with the service-connected left ankle condition and symptoms associated with any nonservice-connected medical disorders in the left foot.

Please articulate the reasoning underpinning all opinions.  That is, (1) identify what facts and information support your opinion, and (2) explain how those facts and information justify your opinion.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  After completing all requested action above in paragraphs 1-5, plus any further action needed as a consequence of the development completed in paragraphs 1-5 above, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
B.C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


